DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A (figure 12A) (claims 1 – 4 and 10 – 24) without traverse in the reply filed on November 10, 2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they must show every feature of the invention specified in the claims.  Therefore, the “roof deck opening (58)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
The following claims are objected to because of the following informalities:
In re Claim 1, the limitation “subflashing opening”1 is unclear.  However, specification paragraphs [0078, 0084, 0091, 0092 and 0100] disclose “a roof vent member 343 can include a subflashing 310 configured to be installed on the surface of a roof deck. The subflashing 310 can include a body 311 that may have side members, such as flanges, extending out from an opening 346B extending through the subflashing body 311.”  For purposes of examination, the limitation has been understood as if to read “an opening”
In re Claim 19: 
the preamble disclosing “a method for removing a fan assembly” is unclear, due to the disclosure of dependent claims 20 and 21 which recite “replacing the fan assembly”, and “coupling the fan assembly”.  For purposes of examination, the limitation has been understood as if to read “a method for removing and replacing a fan assembly”;
in line 5, Applicant is respectfully asked to correct a minor typographical error, the line starting “above and coupled”.  Please remove the conjunction “and” such that the limitation reads, “above and coupled with the [[and]] fan assembly”;
insufficient antecedent basis has been provided for the limitation “the remainder of the roof vent member”. For purposes of examination, the limitation has been understood as if to read, “a [[the]] remainder of the roof vent member”.
In re Claim 21, Applicant is respectfully asked to correct a minor typographical error in line 3, starting “receiving”.  Please amend the claims such that it reads, “receiving 
Appropriate correction is requested.

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

In re Claim 19, the limitation “a fan assembly” in line 4 is unclear, due to the antecedence of “a fan assembly” in line 1.  For purposes of examination, it has been understood that this is the recitation of the same fan.  Accordingly, the limitation has been understood as if to read, “the [[a]] fan assembly”.


Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 10 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Marks (US 9,464,816).
In re Claim 1, Marks discloses a roof vent member (figs 1 – 9), comprising: 
a subflashing (fig 3) comprising a subflashing body (52) and an opening (22) extending through the subflashing body; and 
a fan assembly (fig 2: (58)) operably coupleable (via (46, 48)) to the subflashing (52) such that the subflashing is positioned above the fan assembly, the fan assembly configured to be removed and replaced (via fasteners (60)) from under a roof deck when the subflashing is mounted on an upper surface of the roof deck.  

    PNG
    media_image1.png
    372
    495
    media_image1.png
    Greyscale


In re Claim 2, Marks discloses a plurality of fasteners (fig 2: (60)), wherein the fasteners are configured (via (46, 48)) to couple the fan assembly (50) with the subflashing (52).  
In re Claim 4, Marks discloses wherein the subflashing body (52) is substantially planar (as seen in fig 3).  
Claims 5 – 9 have been withdrawn by Applicant, in response to the election of Species A (figure 12A) 
In re Claim 10, Marks discloses wherein an upper plate (fig 3) comprising an upper plate body (34) and an upper plate opening (22) extending through the upper plate body (col 4, lns 45 – 47), wherein the subflashing (52) is interposed between the upper plate (34) and the fan assembly (58).  

Claims 1 – 4, and 11 – 17 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Felter et al (US 4,051,770).
In re Claims 1 and 2, Felter et al discloses a roof vent member (figs 1 - 11), comprising: 
a subflashing (fig 1) comprising a subflashing body (14) and an opening (20) extending through the subflashing body (14); and 
a fan assembly (85 – 88) operably coupleable to the subflashing (via a plurality of fasteners (33) and complementary coupling fastening elements (35, 36, 37, 38)) such that the subflashing (14) is positioned above the fan assembly (85 – 88), the fan assembly configured to be removed and replaced from under a roof deck (17) when the subflashing (14) is mounted on an upper surface (16) of the roof deck.  
In re Claim 3, Felter et al discloses wherein the fasteners (33) are configured to extend through access holes (at (35/36): “suitable openings” col 2, lns 57 – 60) in the subflashing body and through access holes (at (37/38) “suitable openings” through (24): col 2, lns 57 – 60) in a fan housing of the fan assembly.  
In re Claim 4, Felter et al discloses wherein the subflashing body (14) is substantially planar (as seen in fig 1).  
Claims 5 – 9 have been withdrawn by Applicant, in response to the election of Species A (figure 12A) 

In re Claim 11, Felter et al discloses a roof vent member (figs 1 – 9), comprising: 
a plurality of fasteners (fig 1: (33));
a subflashing comprising: 
a subflashing body (fig 1: (14)); 
a first opening (at (20)) extending through the subflashing body; and 
a first plurality of access holes (at (35/36): “suitable openings” col 2, lns 57 – 60) extending through the subflashing body (14) around the first opening; and 
a fan assembly comprising a fan (fig 1: (87/88)), fan housing (12/24), and a motor (85), wherein a second plurality of access holes (at (37/38) “suitable openings” through (24): col 2, lns 57 – 60) extend through the fan housing (col 2, ln 67 – col 3, ln 1),
 wherein the subflashing (14) and the fan assembly (fig 1) are configured to allow the fasteners (33) to extend through the first (at 35/36) and second (at 37/38) pluralities of access holes, to couple the fan assembly (at (24)) with the subflashing (14) with the subflashing positioned above the fan assembly, and to allow at least a portion of the fan assembly to extend below a lower surface of a roof deck (17) when the subflashing is mounted on an upper surface of the roof deck.
In re Claim 12, Felter discloses a plurality of complementary fastening elements (35, 36, 37, 38) configured to removably attach to distal ends of the fasteners (33) to couple the subflashing (14) and the fan housing (col 2, lns 60 – 63).
 As fastening elements are nuts that are threadedly connected onto fasteners, it has been understood that the fastening elements can be similarly disconnected.
In re Claim 13, Felter et al discloses wherein the subflashing (14) and the fan assembly ((87/88), (12/24)) are further configured to allow the fan assembly to be removed and replaced from under the roof deck (figs 1, 7: (17)) when the subflashing is mounted on the upper surface of the roof deck.
As the fan assembly is coupled to the subflashing via threaded fastening elements that are accessible only from under the roof deck, it is apparent that the subflashing and fan assembly are configured to allow the fan assembly to be removed and replaced as claimed.
In re Claim 14, Felter discloses a lower plate (figs 1, 2) comprising:
a lower plate body (41); 
a second opening (25) extending through the lower plate body (col 3, ln 1); and 
a third plurality of access holes (col 2, ln 67 – col 3, ln 1) extending through the lower plate body around the second opening, wherein 
the lower plate (41), the subflashing (14) and the fan assembly (24) are configured to allow the fasteners (33) to further extend through the third plurality of access holes, to couple the lower plate (41) with the subflashing (14) with the lower plate positioned under the fan assembly (as seen in fig 1).  
In re Claim 15, Felter discloses further comprising at least one sealing element configured to be positioned and form a seal between at least one of the subflashing (14) (col 2, lns 38 – 41) and the fan assembly, and the fan assembly and the lower plate.  
In as much as subflashing (14) is “sealed to a roof surface to prevent leakage”, a seal is formed between the subflashing and the fan assembly.
In re Claim 16, Felter discloses wherein the first opening (at (20)) and the second opening (at (25)) are configured to form a ventilation channel (at (10)) with a substantially non-frustoconical shape (as seen in figs 1, 2).  
In re Claim 17, Felter discloses wherein the ventilation channel (at (10)) has at least one of an approximately uniform cross-sectional size and shape along its length (as seen in figs 1, 2).  

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19 – 24 are rejected under 35 U.S.C. §103 as being unpatentable over Felter et al (US 4,051,770). 
In re Claim 19, Felter et al discloses method for installing a fan assembly ((87/88), (12/24)) to a roof deck (17) having one or more roof vent members (figs 1, 2) mounted to an upper surface of the roof deck (17) to allow fluid communication through a roof deck opening (15) extending through the roof deck, each roof vent member comprising a subflashing (14) and the [[a]] fan assembly ((87/88), (12/24)), wherein the subflashing (14) is positioned above and coupled with the [[and]] fan assembly (as seen in fig 1), the method comprising: 
installing the fan assembly ((87/88), (12/24)) on a [[the]] remainder of the roof vent member from a position below the roof deck (17) without decoupling the remainder of the roof vent member from the roof deck (17), wherein removing comprises: 
coupling the fan assembly ((87/88), (12/24)) to the subflashing (14) via fasteners (33 and fastening elements (36)); and 
raising the fan assembly in a first direction towards the subflashing. 
It is noted that while raising the fan assembly, fasteners (33) are extending through access holes (holes at (37/38) through fan assembly element (24): col 2, lns 57 – 60).
While Felter et al is silent as to the method steps of decoupling the fan assembly and lowering the fan assembly, it would have been obvious, to a person having ordinary skill in the art before the effective filing date of the claimed invention, to try to decouple and lower the fan assembly away from the subflashing, as a person of ordinary skill would be able to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Accordingly, the method for removing and replacing a fan assembly from a roof deck would comprise:
removing the fan assembly ((87/88), (12/24)) from a [[the]] remainder of the roof vent member from a position below the roof deck (attic space (98), or interior space (102)) without decoupling the remainder of the roof vent member (the remainder comprising subflashing (14), a plurality of fasteners (33)) from the roof deck (17), wherein removing comprises: 
decoupling the fan assembly ((87/88), (12/24)) from the subflashing (14) (by removing the fastening elements (fig 1: (38)) from the fasteners (33)); and 
lowering the fan assembly ((87/88), (12/24)) in a first direction away from the subflashing (14). 
In re Claim 20, Felter et al discloses replacing the fan assembly from below the roof deck with a replacement fan assembly, wherein replacing comprises:  
raising the replacement fan assembly ((87/88), (12/24)) in a second direction, wherein the second direction (raising up) is opposed to the first direction (lowering down); and 
coupling the fan assembly ((87/88), (12/24)) to the subflashing (14) (via a plurality of fasteners (33)).  
In re Claim 21, Felter et al discloses (In re Claim 20) wherein coupling the fan assembly to the subflashing comprises: 
receiving through (24): col 2, lns 57 – 60) in a fan housing of the replacement fan assembly such that a corresponding distal end of the one or more fasteners (33) extend into at least a portion of the fan housing (col 2, ln 67 – col 3, ln 1); and 
removably coupling one or more complementary fastening elements (38) to the one or more fasteners (fig 1: (33)) to secure together the subflashing (14) and the replacement fan assembly ((87/88), (12/24)).  
In re Claim 22, Felter et al discloses (In re Claim 19) wherein the roof vent member further comprises a lower plate (41) coupled with the fan assembly ((fig 1: (87/88)), (12/24)), and wherein removing the fan assembly comprises decoupling the lower plate (41) from the fan assembly.  
In re Claim 23, Felter et al discloses (In re Claim 19) wherein lowering the fan assembly comprises moving the fan assembly: 
from a first position (fig 1) in which at least a first portion (10) of the fan assembly is laterally surrounded by the roof deck opening (15),
 to a second position (not shown) in which the first portion (10) of the fan assembly is not laterally surrounded by the roof deck opening (15) (apparent, after fastening elements (38) are removed from the one or more fasteners (33)).
In re Claim 24, Felter et al discloses (In re Claim 23) wherein at least a second portion (87/88) of the fan assembly extends below a lower surface of the roof deck (17) when the fan assembly is in the first position (as seen in fig 1).

Claim 18 is rejected under 35 U.S.C. §103 as being unpatentable over Felter et al (US 4,051,770) in view of Railkar et al (US 2007/0213033)
In re Claim 18, the system of Felter et al has been discussed (see In re Claim 14, above), but lacks wherein the system comprises at least one screen configured to cover at least the second opening of the lower plate.  However, such a technique of covering a fan inlet with a screen is known in the ventilation arts; provided as evidence is Railkar et al.
Railkar et al teaches a ventilation system comprising a fan (fig 3: (122)) disposed below a roof (104), wherein a screen (204) covers at least an inlet opening in a fan housing (302), to “prevent(s) debris and insulation in the attic (114) from entering the fan (122)” [0019].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Felter et al, as taught by Railkar et al, such that at least one screen configured to cover at least the second opening of the lower plate, for the benefit of preventing debris and insulation from entering the fan, thereby reducing maintenance cost and time. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
An example of such pertinent prior art includes Hazen et al (US 3,212,425) who discloses a roof vent member (figs 1 – 4), comprising: 
a plurality of fasteners (35); 
a subflashing comprising: 
a subflashing body (30);
a first opening (14) extending through the subflashing body; and 
a first plurality of access holes (at (35)) extending through the subflashing body around the first opening; and col 2, lns 55 – 60
a fan assembly comprising a fan (48), fan housing (32/36), and a motor (44), wherein a second plurality of access holes (at (35, 38)) extend through the fan housing (32/36), wherein (col 2, lns 44 – 47)
the subflashing (30) and the fan assembly (32) are configured to allow the fasteners (35) to extend through the first and second pluralities of access holes,

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Support for “a subflashing opening” found in specification paragraph [0008].